                                                                      Memo Endorsed
February 24, 2020

Via ECF
Magistrate Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street
New York, NY

        Re:      In the matter of De La Rosa et al v. El Nuevo Sandy Restaurant et al,
                 19-CV-9497 (PAE)(OTW)

Dear Magistrate Wang,

        We are the attorneys for defendants in the above referenced matter and write to respectfully
request an adjournment of the Initial Pretrial Conference in this matter. The conference is
currently scheduled for March 4, 2020 at noon. We make this request because we have a conflict
on that date. Plaintiffs’ counsel consents to this request, which is the first such request.

       All parties are available on March 16 or 24, all day, or on March 23 before noon for a
rescheduled conference.

        Thank you for your consideration in this matter.


                                                            Respectfully,
Application Granted.
A rescheduled conference will be held on
March 24, 2020 at 2:30 p.m.
                                                            Andrea Moss
SO ORDERED.




______________________________
Ona T. Wang           2/27/2020
U.S. Magistrate Judge
 11 prospect street, suite 1a
 huntington, ny 11743
 t/f: 631.423.3440
 andrea.moss@alilawgroup.com
 www.alilawgroup.com
